Exhibit 10.1

FIRST AMENDMENT

TO

NOTE AND WARRANT PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT (this “Amendment”)
is made and entered into effective as of October 22, 2012 (the “Amendment Date”)
by and between Innovaro, Inc., a Delaware corporation f/k/a UTEK Corporation
(the “Company”), and Gators Lender, LLC, a Florida limited liability company
(“Investor”). Cortez 114, LLC, a Florida limited liability company, Ybor City
Group, Inc., a Florida corporation, 22nd Street of Ybor City, Inc., a Florida
corporation, ABM of Tampa Bay, Inc., a Florida corporation and UTEK Europe,
Ltd., a United Kingdom corporation (collectively, the “Guarantors”) and UTEK
Real Estate Holdings, Inc. (“Pledgor”) join in this Agreement to confirm their
consent to its terms.

W I T N E S S E T H:

WHEREAS, the Company and Investor entered into that certain Note and Warrant
Purchase Agreement (the “Agreement”) dated as of October 22, 2009;

WHEREAS, the parties desire to amend the Agreement and to make certain other
amendments, all as more fully set forth in this Amendment;

WHEREAS, the principal balance of that certain Promissory Note made by the
Company in favor of Investor dated October 22, 2009, and delivered in connection
with the Agreement (the “Note”) is $1,250,000.00 as of the Amendment Date;

WHEREAS, each Guarantor is a party to the Absolute Guaranty of Payment and
Performance (the “Guaranty Agreement”) dated October 22, 2009, between Guarantor
and Investor;

WHEREAS, Pledgor is a party to the Membership Interest Pledge Agreement (the
“Pledge Agreement”) dated February 26, 2010, among Pledgor, Cortez 114, LLC, and
Investor; and

WHEREAS, the parties desire to amend the repayment terms of the Note and to make
certain other revisions to the Note, all as more fully set forth in this
Amendment:

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Recitals. The foregoing recitals are true and correct to the same extent as
if fully set forth herein.

2. Amendments to Note. The Note shall be deemed amended as follows:

A. Initial Payment under Note. Before November 22, 2012, the Company shall make
a payment of $250,000.00 to Investor under the Note, reducing the principal
balance of the Note to $1,000,000. Investor may accelerate payments due under
the Note if the Company fails to make this payment.

B. Extension of Maturity of Note. The maturity date of the Note is hereby
extended from October 22, 2012, to October 22, 2015.

 

1



--------------------------------------------------------------------------------

C. Requirement Principal Payments under Note.

i. On October 22, 2013, the Company shall make a payment of $250,000.00 to
Investor under the Note.

ii. The principal balance of $750,000.00 under the Note, remaining after the
payment provided for in Section C.i. shall be due on October 22, 2015.

D. No Prepayment Penalty. The Company shall have the right to prepay the
Principal Amount under the Note in full or in part, upon 10 days prior written
notice to Investor.

3. Amendments to Agreement and Issuance of New Warrants. The Agreement shall be
deemed amended as necessary to provide for the issuance of new Warrants by the
Company to Investor, as consideration for the extension of the maturity of the
Note, as follows:

A. Initial Issuance of Warrants. Investor is and shall be entitled, subject to
the conditions and adjustments set forth in the Warrant Agreement dated of even
date (the “2012 Warrant Agreement”) issued by the Company in favor of Investor,
to acquire from the Company, in whole or in part, from time to time up to
150,000 fully paid and nonassessable shares of Common Stock, at a purchase price
equal to the Exercise Price, determined as provided in the 2012 Warrant
Agreement, provided, however, that such purchase rights must be exercised if at
all by 5:00 p.m. Tampa, Florida, time on October 22, 2017.

B. If the Company has not paid in full the Principal Amount and all accrued but
unpaid Interest under the Note by 5:00 p.m. Tampa, Florida, time on October 22,
2013, Investor shall be entitled, subject to the conditions and adjustments set
forth in the 2012 Warrant Agreement, to acquire from the Company, in whole or in
part, from time to time up to an additional 75,000 fully paid and nonassessable
shares of Common Stock, at a purchase price determined as provided in the 2012
Warrant Agreement, provided, however, that such purchase rights must be
exercised if at all by 5:00 p.m. Tampa, Florida, time on October 22, 2018.

C. If the Company has not paid in full the Principal Amount and all accrued but
unpaid Interest under the Note by 5:00 p.m. Tampa, Florida, time on October 22,
2014, Investor shall be entitled, subject to the conditions and adjustments set
forth in the 2012 Warrant Agreement, to acquire from the Company, in whole or in
part, from time to time up to an additional 75,000 fully paid and nonassessable
shares of Common Stock, at a purchase price determined as provided in the 2012
Warrant Agreement, provided, however, that such purchase rights must be
exercised if at all by 5:00 p.m. Tampa, Florida, time on October 22, 2019.

4. Full Force and Effect. Except as expressly amended or modified in this
Amendment, the terms and conditions set forth in the Agreement shall remain in
full force and effect. The Company, Guarantors, and Pledgor acknowledge and
confirm that all collateral furnished in connection with the Pledge Agreement
and other collateral furnished continues to secure the obligations thereunder.
Except as expressly modified herein, all terms and provisions of the Agreement,
the Guaranty, the Pledge Agreement, and all other documents, instruments and
agreements executed and/or delivered in connection with the Agreement, shall
remain unchanged and in full force and effect. No consent of Investor hereunder
shall operate as a waiver or continuing consent with respect to any instance or
event other than those specified herein. Neither this Amendment nor any earlier
waiver or amendment of the Agreement will constitute a novation or have the
effect of discharging any liability or obligation

 

2



--------------------------------------------------------------------------------

evidenced by the Agreement, the Note, the Guaranty, the Pledge Agreement or any
related document. This Amendment shall not be deemed to prejudice any rights or
remedies that Investor now has or might have in the future under or in
connection with the Agreement, the Note, the Guaranty, the Pledge Agreement, or
any related document, as the same may be amended, restated or otherwise
modified. This Amendment is part of the Agreement.

5. Conduct of Investor; Waiver of Defenses; Release of Claims. The Company, the
Guarantors, Pledgor, and their respective successors, assigns, and legal
representatives and (collectively, the “Releasors”), acknowledge and agree that
through the date hereof, Investor has acted in good faith and has conducted
itself in a commercially reasonable manner in its relationships with the
Releasors in connection with this Agreement and in connection with the Note, the
Agreement, the Guaranty Agreement, the Pledge Agreement, and other documents,
and the Releasors hereby waive and release any claims to the contrary. The
Releasors hereby release, acquit, and forever discharge Investor and its
affiliates, officers, managers, employees, agents, attorneys, advisors,
successors and assigns, both present and former (collectively, the “Investor
Affiliates”), from any and all manner of losses, costs, defenses, damages,
liabilities, deficiencies, actions, causes of action, suits, debts,
controversies, damages, judgments, executions, claims, demands, and
out-of-pocket expenses whatsoever, asserted or unasserted, known or unknown,
foreseen or unforeseen, in contract, tort, law or equity (generically,
“Claims”), that any Releasor has or may have against Investor and/or any
Investor Affiliate by reason of any action, failure to act, event, statement,
accusation, assertion, matter, or thing whatsoever arising from or based on
facts occurring prior to the effectiveness of this Amendment or that arises out
of or is connected to the Agreement. Each of the Releasors hereby
unconditionally and irrevocably agrees that it will not sue Investor or any
Investor Affiliate on the basis of any Claim released, remised, and discharged
by such Releasor pursuant to this Amendment. If any Releasor or any of their
respective successors, assigns or other legal representatives violates the
foregoing covenant, each Releasor, for itself and its successors, assigns, and
legal representatives, agrees to pay, in addition to such other damages as
Investor or any Investor Affiliate may sustain as a result of such violation,
all reasonable and documented attorneys’ fees and costs incurred by Investor or
any Investor Affiliate as a result of such violation.

6. Consent, Reaffirmation, and Agreement of Guarantors. Each Guarantor
(a) consents to the execution and delivery of this Agreement, (b) reaffirms all
of its obligations and covenants under the Guaranty Agreement to which it is a
party, (c) agrees that none of its obligations and covenants under such
Guarantee Agreement shall be reduced or limited by the execution and delivery of
this Agreement, and (d) agrees that the definition of “Obligations” under the
Guaranty Agreement to which it is a party shall include all obligations under
this Amendment, the Agreement and the Note.

7. Further Assurances. From time to time, at either party’s request and without
further consideration, the other party will execute and deliver such documents
and take such other action as may reasonably be requested in order to carry out
the transactions contemplated hereby.

8. Counterparts. This Amendment may be executed in one or more counterparts and
by facsimile or other electronic transmission, all of which, when taken
together, shall constitute one and the same original document.

9. Attorneys’ Fees and Costs; Taxes. Each party shall pay its’ own attorney fees
and costs related to this Amendment, except that the Company shall reimburse
Investor for up to $5,000.00 of fees incurred in connection with its counsel’s
review of this Amendment and the 2012 Warrant Agreement. The Company shall pay
any and all taxes (together with interest and penalties, if any, applicable
thereto) and fees, including, without limitation, documentary stamp taxes, now
or hereafter required in connection with the execution and delivery of this
Amendment and all related documents, instruments and agreements.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

COMPANY:         INVESTOR: INNOVARO, INC.,         GATORS LENDER, LLC, a
Delaware corporation         a Florida limited liability company By:  

/s/ Asa Lanum

        By:  

/s/ Marty Shaffel

  Its:  

CEO

          Its:  

Manager

GUARANTORS:                  CORTEZ 114, LLC         YBOR CITY GROUP, INC. a
Florida limited liability company         a Florida corporation By:  

/s/ Carole R. Wright

    By:  

/s/ Carole R. Wright

  Its:  

Sec / Treas

      Its:  

Sec / Treas

22ND STREET OF YBOR CITY, INC.         ABM OF TAMPA BAY, INC. a Florida
corporation         a Florida corporation By:  

/s/ Carole R. Wright

          By:  

/s/ Carole R. Wright

  Its:  

Sec / Treas

              Its:   

Sec / Tres

UTEK EUROPE, LTD.

a United Kingdom corporation

                 By:  

/s/ Asa Lanum

                   Its:  

Director

                 PLEDGOR:                 

UTEK REAL ESTATE HOLDINGS, INC.

a Florida corporation

                 By:  

/s/ Carole R. Wright

                   Its:  

Sec/ Treas

                

 

4